Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 16, and similarly independent claim 24 is allowable is because the closest prior art of record, US 2014/0140273 by Kim et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method of receiving acknowledgement/negative acknowledgement (ACK/NACK) information in a wireless communication system, the method performed by a user equipment (UE), that includes receiving, from the base station, second DCI including ACK/NACK information for a plurality of uplink data transmissions including the one or more uplink data transmissions and a transmission power control (TPC) command for retransmission scheduled by the second DCI, wherein the ACK/NACK information relates to a plurality of hybrid automatic repeat request (HARQ) process identifiers (IDs) for the plurality of uplink data transmissions, wherein the ACK/NACK information comprises a plurality of bits, wherein the plurality of the HARQ process IDs are mapped in ascending order from the first bit to the last bit of the plurality of bits, and wherein the second DCI is distinguished from the first DCI based on a flag in the second DCI.


The primary reason independent claim 25, and similarly independent claim 26, is allowable is because the closest prior art of record, US 2014/0140273 by Kim et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method of transmitting acknowledgement/negative acknowledgement (ACK/NACK) information in a wireless communication system, the method performed by a base station that includes transmitting, to the UE, second DCI including ACK/NACK information for a plurality of uplink data transmissions including the one or more uplink data transmissions and a transmission power control (TPC) command for retransmission scheduled by the second DCI, wherein the ACK/NACK information relates to a plurality of hybrid automatic repeat request (HARQ) process identifiers (IDs) for the plurality of uplink data transmissions, wherein the ACK/NACK information comprises a plurality of bits, wherein the plurality of the HARQ process IDs are mapped in ascending order form the first bit to the last bit of the plurality of bits, and wherein the second DCI is distinguished from the first DCI based on a flag in the second DCI.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466